DETAILED ACTION
This office action is in response to the applicant's amendment submitted on 1/11/2021. In virtue of this amendment: 
Claim 15 is newly added;
Claim 13 is currently amended; and thus, 
Claims 1-15 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2019 and 10/02/2020 has been considered by the examiner. 
Specification
The objection of the title of the invention for being non-descriptive is withdrawn in view of the amendment made to the title of the invention. 
 Drawings
The objections to the drawings are withdrawn in view of applicant’s remark. 
Claim Rejections - 35 USC § 112
The rejection to claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the amendment made to the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2016/80315378A1 hereinafter “Kiriyama”. 
Regarding claim 1, Kiriyama discloses an antenna device (¶34L1: an antenna device) comprising: 
a case (¶35L1-2: the antenna device includes an antenna cover); and  
5a first antenna (¶35L1-7: antenna board [B2] and second antenna body [40]) and a second antenna (¶42L1-3: the first antenna body and the capacitive element are collectively referred to as an antenna assembly)) provided in the case, wherein 
the second antenna (¶35L1-7: antenna board [B1] and the first antenna body [30])  includes a capacitance loading element (¶36L5: a capacitive element [12]), 
the capacitance loading element includes a turning-around area turning around in a front-rear direction on at least one of a front side and a rear side thereof (as shown in Fig.1 and 3 for example), 
when the turning-around area is provided on the front side, at least part of the first 10antenna is situated in front of the turning-around area of the capacitance loading element (as shown in Figs. 1-3 for example), 
(as shown in Figs. 1-3 for example), and 
when the turning-around area is provided on the front side and on the rear side, at least part of the first antenna is situated at least one of in front of the turning-around area on 15the front side of the capacitance loading element and behind the turning-around area on the rear side of the capacitance loading element.  (as shown in Figs. 1-3 for example)
Regarding claim 4, Kiriyama discloses the antenna device according to claim 1, further comprising: 
an inner case provided in the case (¶35L3-4: second antenna body [40]), wherein the capacitance loading element is held outside the inner case (as shown in Fig.2 for example), and the first antenna is held inside the inner case (¶47L1-3: the antenna board [B2] is dedicated to the second antenna body [40]).
Regarding claim 5, Kiriyama discloses the antenna device according to claim 1, further comprising: 
an inner case provided in the case (¶35L1-7: first antenna body [30]), wherein the second antenna includes a helical element (¶48L1-5: the first antenna body includes a helical element), the capacitance loading element is held outside the inner case, and the helical element is held inside the inner case (as shown in Fig.2).
Regarding claim 6, Kiriyama discloses the antenna device according to claim 5, wherein 
the helical element is situated below the capacitance loading element (as shown in Fig.2; helical element [32] is below the capacitance element [12]), 
(as shown in Fig.2; helical element [32] is behind second antenna body [40]), 
when the turning-around area is provided on the rear side, the helical element is situated in front of the first antenna, and  
when the turning-around area is provided on the front side and on the rear side, the helical element is situated at least one of behind the first antenna and in front of the first antenna.  (as shown in Fig.2; helical element [32] is behind second antenna body [40])
Regarding claim 7, Kiriyama discloses the antenna device according to claim 1, wherein 
the capacitance loading element includes a turning-around area turning around in the front-rear direction from a starting point inside the capacitance loading element. (as shown in Fig.3) 
Regarding claim 8, Kiriyama discloses the antenna device according to claim 7, further comprising: 
an inner case (¶35L1-7: first antenna body [30]) provided in the case, wherein the capacitance loading element is attached to an outside of the inner case through a connection portion provided adjacent to the starting point. (¶46-52; as shown in Fig.3, the capacitance element [12] is connected to the first antenna body [30] via the contact connector [33])
Regarding claim 9, Kiriyama discloses the antenna device according to claim 1, wherein 
an edge of the capacitance loading element facing a side of the first antenna is obliquely inclined when viewed from a direction vertical to a direction in which the first antenna and the second antenna are aligned and a top-bottom direction. (as shown in Figs. 1-3)
Regarding claim 10, Kiriyama discloses the antenna device according to claim 1, wherein 
the capacitance loading element has a turning-around area turning around in a top- bottom direction.  (as shown in Figs. 1-3)
Regarding claim 13, Kiriyama discloses the antenna device according to claim 1, wherein
the first antenna and the second antenna are aligned in a front-rear direction (as shown in Fig.2), and the capacitance loading element is divided in a right-left direction (as shown in Fig.3) into a first and second portion, and at least parts of the first and second portion are coupled. (as shown in Fig.3; the capacitive element can be left/right (top/bottom as view by the figure)) 
Regarding claim 14, Kiriyama discloses the antenna device according to claim 1, wherein the first antenna and the second antenna are aligned in a front-rear direction (as shown in Fig.2), and in the first antenna, an area of a flat surface vertical to the front-rear direction is the largest.  (as shown in Fig.5)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kiriyama. 
Regarding claim 2, Kiriyama discloses the antenna device according to claim 1, 
Kiriyama dos not explicitly disclose:
in the capacitance loading element, a voltage maximum point of a standing wave 20generated therein in a frequency band of the first antenna is shifted from an end portion of the capacitance loading element on the side of the first antenna, by the turning-around area in the front-rear direction,.  
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to recognized that based upon the disclosure of Kiriyama in ¶53: the capacitive element functions as a capacitance hat to generate capacitance between the capacitive lament and the contact surface of the roof, and the general arrangement (being arranged with a folded-back groove in a front-back direction) of the capacitive element shown in Fig.3, that the structure disclosed by Kiriyama implicitly discloses the claimed functionality of the claimed limitation. 
Regarding claim 3, Kiriyama discloses the antenna device according to claim 1, Kiriyama dos not explicitly disclose:
25in the capacitance loading element, an end portion of a current path of the capacitance loading element is shifted from an end portion of the capacitance loading element on the side of the first antenna, by the turning-around area in the front-rear direction.  
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to recognized that based upon the disclosure of Kiriyama in ¶53: the capacitive element functions as a capacitance hat to generate capacitance between the capacitive lament and the contact surface of the roof, and the general arrangement (being arranged with a folded-back groove in a front-back direction) of the capacitive element shown in Fig.3, that the 
Regarding claim 15, Kiriyama discloses the antenna device according to claim 1, wherein 
the capacitance loading element includes a right plate like portion and a left plate like portion. (as shown in Fig.3; the capacitive element can be left/right (top/bottom as view by the figure))
Kiriyama dos not explicitly disclose:
the right plate like and left plate like portion are separate portions. 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to make separate the two portions. 
One of ordinary skill in the art would’ve been motivated because modularity allows of replacement of broken parts, and it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kiriyama in view of US2017/0149123A1 hereinafter “Kim”.
Regarding claim 3, Kiriyama discloses the antenna device according to claim 1, 
Kiriyama does not explicitly disclose 
a third antenna is provided on a side opposite to the side where the first antenna is provided with respect to the capacitance loading element, and in the capacitance loading element, an area of the capacitance loading element on a side of the third antenna is partially extended to the side of the third antenna.  
(¶98L1-2: the first antenna), second (¶103L1-2: the second antenna) and third antenna (¶105L1-2: a third antenna) are positions front to back respectively. 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the antenna device disclosed by Kiriyama by including the third antenna disclosed by Kim. 
One of ordinary skill in the art would’ve been motivated because this may extend the radiation area of the antenna. (¶2L1-3) 
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argued Kiriyama fails to disclose any structure corresponding to “a first antenna” which is situated behind the structure corresponding to the turning-around area; specifically that the alleged first antenna B2 and 40 in Kiriyama is not behind the alleged turning around area of capacitive element 12. 
	The examiner respectfully, the claim recited “at least part of the first antenna is situated…” therefore, the claim does not require the entire antenna to be behind the turning around area, but merely a portion of it. 
	Kiriyama explicitly disclose in ¶45L1-8: the antenna board B2 is fixed on the upper surface of the base member [21] with screws; therefore, by extension the base member [21] is part of the antenna B2 and 40. 
	As shown in Fig.2 for example, the base member [21] extends across the antenna device, past beyond (behind) the turning around area of capacitive element 12. 
	Thus, Kiriyama discloses that the a portion (emphasis added) of the antenna is situated behind the turning-around area as required by the claim. 
		For the at least foregoing reason, all rejections are maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576.  The examiner can normally be reached on M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        January 14, 2021